Resolution of Kopjaggers, Inc.

For a 20-1 Forward Split

Of Common Stock

WHEREAS, at a meeting held on September 12, 2013 at 8:30 a.m. the board of
directors unanimously adopted the following resolution:

RESOLVED, John Castillo Eggermont as President and Secretary, and Ross Collette
as Vice President unanimously voted in favor of a 20-1 (twenty to one) forward
split on all shares of common stock, effective immediately. The authorized
number of shares, and par value per share (no par value), of common stock shall
not be affected by the Forward Stock Split.

The undersigned hereby certifies that he is the duly elected and qualified
Secretary and the custodian of the books and records and seal of Kopjaggers,
Inc., and that the foregoing is a true record of a resolution duly adopted at a
meeting of the board of directors, that all members of the board were present,
and that said meeting was held in accordance with Florida state law and the
Bylaws of the above named Corporation September 12, 2013 and that said
resolution is now in full force and effect without modification or rescission.

IN WITNESS WHEREOF,' I have executed my name as Secretary and have hereunto
affixed the corporate seal of the above named Corporation this 12h day of
September, 2013.

The undersigned hereby certifies that the foregoing is a true record of a
resolution duly adopted at a meeting of the Board of Directors, and that said
meeting was held in accordance with state law and the Bylaws of the above named
Kopjaggers, Inc. on September 12, 2013 and that said resolution is now in full
force and effect without modification or rescission.

IN WITNESS WHEREOF, I have executed my name as President and Secretary of the
above med Corporation this 12th day of September, 2013.

A True. Record

s/sJohnCastillo Eggermont,  John Castillo Eggermont, President and Secretary
Kopjaggers, Inc.

28325 Utica Road

Roseville, MI 48066





ENDNOTES









